277 S.W.3d 353 (2009)
Matthew J. KING, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69485.
Missouri Court of Appeals, Western District.
February 24, 2009.
S. Kate Webber, Kansas City, MO, for Appellant.
*354 Jeremiah W. (Jay) Nixon, Atty. Gen., Cory L. Atkins, Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before JAMES M. SMART, JR., P.J., JOSEPH M. ELLIS, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Matthew J. King appeals the circuit court's order denying his Rule 24.035 motion for post-conviction relief in which he sought to have the judgment of his sexual abuse conviction vacated. We affirm in this per curiam opinion issued pursuant to 84.16(b).